Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, respectively, of U.S. Patent No. 11,283,476 (hereinafter ‘276). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the present application essentially are broader version of that of claims 1-18, respectively, in ‘276 as follows.
Present application
‘276
Claim1:
A receiver for cancelling strong signals from combined weak and strong signals comprising: 
an input circuit for receiving an input signal including a weak and a strong signal; 
a parametric cancellation circuit for producing a cancellation signal from the input signal; 
a first circuitry electrically coupled to the parametric cancellation circuit for producing a modulated signal from the cancellation signal; 
a demodulator electronically coupled to the first circuitry for demodulating the modulated signal to produce a demodulated signal with data contained in the weak signal, and an error signal; and 

an adaptation logic circuit for adaptively generating parameters for the parametric cancellation circuit to produce the cancellation signal.
Claim 1:
A receiver for cancelling strong signals from combined weak and strong signals comprising: 
a first circuitry for inputting a weak and strong signal as an input; 
a parametric cancellation circuit for inputting a representation of the strong signal and an output of the first circuitry to produce a cancellation signal; 
a second circuitry electrically coupled to the parametric cancellation circuit for inputting the cancellation signal to produce a modulated output; 
a demodulator electronically coupled to the second circuitry for demodulating the modulated output to produce a demodulated output and an error signal, wherein the demodulated output is the data contained in the weak signal; and 
an adaptation logic circuit for inputting the representation of the strong signal, the demodulated output and the error signal to adaptively produce parameters for the parametric cancellation circuit, wherein the parametric cancellation circuit further inputs the error signal and the parameters to produce the cancellation signal.
Claim 2:
The receiver of claim 1, wherein the receiver is an acoustic, optical or radio frequency (RF) receiver.
Claim 2:
The receiver of claim 1, wherein the receiver is an acoustic, optical or radio frequency (RF) receiver.
Claim 3:
The receiver of claim 1, wherein the input circuit comprises one or more of an antenna, a hydrophone, a light fiber, a low noise amplifier (LNA), heterodyne shifters, and baseband digitization for processing the weak and strong signal.
Claim 3:
The receiver of claim 1, wherein the first circuitry comprises one or more of an antenna, a hydrophone, a light fiber, a low noise amplifier (LNA), heterodyne shifters, and baseband digitization for processing the weak and strong signal.
Claim 4:
The receiver of claim 1, wherein the input circuit is a short circuit to pass through the weak and strong signal.
Claim 4:
The receiver of claim 1, wherein the first circuitry is a short circuit to pass through the weak and strong signal.
Claim 5:
The receiver of claim 1, wherein the first circuitry comprises one or more of a modulator, heterodyne down-converter and an equalizer.
Claim 5:
The receiver of claim 1, wherein the second circuitry comprises one or more of a demodulator, heterodyne down-converter and an equalizer.
Claim 6:
The receiver of claim 1, wherein the parametric cancellation circuit includes a finite impulse response (FIR) filter.
Claim 6:
The receiver of claim 1, wherein the parametric cancellation circuit includes a finite impulse response (FIR) filter.
Claim 7:
The receiver of claim 1, wherein the adaptation logic circuit utilizes least- mean-squares (LMS), recursive least squares (RLS), gradient descent, simplex optimization, Kalman filter, or neural network to adaptively produce parameters for the parametric cancellation circuit.
Claim 7:
The receiver of claim 1, wherein the adaptation logic circuit utilizes least- mean-squares (LMS), recursive least squares (RLS), gradient descent, simplex optimization, Kalman filter, or neural network to adaptively produce parameters for the parametric cancellation circuit.
Claim 8:
The receiver of claim 1, wherein the parametric cancellation circuit operates on both linear and nonlinear portions of the strong signal representation.
Claim 8:
The receiver of claim 1, wherein the parametric cancellation circuit operates on both linear and nonlinear portions of the strong signal representation.
Claim 9:
The receiver of claim 8, wherein the parametric cancellation circuit comprises of: a modulator to modulate the strong signal representation to produce a complex baseband signal; a first adaptive filter electrically coupled to the modulator and controlled by first adaptive parameters to adaptively filter the complex baseband signal to produce a first filtered output; a nonlinear parametric cancellation circuit electrically coupled to the modulator and controlled by third adaptive parameters to approximate signal distortions; a second adaptive filter electrically coupled to the nonlinear parametric cancellation circuit and controlled by second adaptive parameters to adaptively filter the signal distortions and produce a second filtered output; a first summer electrically coupled to the first adaptive filter and the second adaptive filter to mix the first filtered output and the second filtered output; and a second summer electrically coupled to the first summer and the weak and strong signal to mix an output of the first summer and the weak and strong signal to produce the cancellation signal.
Claim 9:
The receiver of claim 8, wherein the parametric cancellation circuit comprises of: a modulator to modulate the strong signal representation to produce a complex baseband signal; a first adaptive filter electrically coupled to the modulator and controlled by first adaptive parameters to adaptively filter the complex baseband signal to produce a first filtered output; a nonlinear parametric cancellation circuit electrically coupled to the modulator and controlled by third adaptive parameters to approximate signal distortions; a second adaptive filter electrically coupled to the nonlinear parametric cancellation circuit and controlled by second adaptive parameters to adaptively filter the signal distortions and produce a second filtered output; a first summer electrically coupled to the first adaptive filter and the second adaptive filter to mix the first filtered output and the second filtered output; a second summer electrically coupled to the first summer and the weak and strong signal to mix an output of the first summer and the weak and strong signal to produce the cancellation signal.
Claim 10:
The receiver of claim 9, wherein the parametric cancellation circuit further includes an upconverted to upconvert the output of the first summer, when the weak signal is a baseband radio frequency (RF) signal.
Claim 10:
The receiver of claim 9, wherein the parametric cancellation circuit further includes an upconverted to upconvert the output of the first summer, when the weak signal is a baseband radio frequency (RF) signal.
Claim 11:
The receiver of claim 1, wherein the adaptation logic circuit comprises of: a modulator for modulating the strong signal representation to produce a modulated strong signal representation; and a parameter adaptation circuit for inputting the error signal, the modulated strong signal representation and the error signal to adaptively produce the parameters for the parametric cancellation circuit.
Claim 11:
The receiver of claim 1, wherein the adaptation logic circuit comprises of: a modulator for modulating the strong signal representation to produce a modulated strong signal representation; and a parameter adaptation circuit for inputting the error signal, the modulated strong signal representation and the error signal to adaptively produce the parameters for the parametric cancellation circuit.
Claim 12:
The receiver of claim 11, wherein the adaptation logic circuit utilizes least- mean-squares (LMS), recursive least squares (RLS), Extended Kalman Filter or Unscented Kalman Filter to produce the parameters for the parametric cancellation circuit.
Claim 12:
The receiver of claim 11, wherein the adaptation logic circuit utilizes least- mean-squares (LMS), recursive least squares (RLS), Extended Kalman Filter or Unscented Kalman Filter to produce the parameters for the parametric cancellation circuit.
Claim 13:
The receiver of claim 1, wherein the demodulator comprises of: a first summer for inputting the modulated output of the second circuitry to add a +1 to the modulated output; a second summer for inputting the modulated output of the second circuitry to add a -1 to the modulated output; a comparator coupled to the first and second summers to compare an output of the first summer to an output of the second summer; and a switch controlled by an output of the comparator to demodulate the modulated output of the second circuitry to 1 or 0 by selecting a path with a smaller error to produce the error signal.
Claim 13:
The receiver of claim 1, wherein the demodulator comprises of: a first summer for inputting the modulated output of the second circuitry to add a +1 to the modulated output; a second summer for inputting the modulated output of the second circuitry to add a -1 to the modulated output; a comparator coupled to the first and second summers to compare an output of the first summer to an output of the second summer; and a switch controlled by an output of the comparator to demodulate the modulated output of the second circuitry to 1 or 0 by selecting a path with a smaller error to produce the error signal.
Claim 14:
A method for cancelling strong signals from combined weak and strong signals, the method comprising: receiving a weak and strong signal; 

producing a cancellation signal responsive, in part, to the weak and strong signal; 

modulating the cancellation signal to produce a modulated cancellation signal; 
demodulating the modulated cancellation signal to produce a demodulated signal with data contained in the weak signal and an error signal; and 

adaptively producing parameters for the parametric cancellation circuit responsive to the demodulated output and the error signal.
Claim 14:
A method for cancelling strong signals from combined weak and strong signals, the method comprising: receiving a weak and strong signal and a representation of the strong signal; 
producing a cancellation signal responsive, in part, to the representation of the strong signal and the weak and strong signal, by a parametric cancellation circuit; modulating the cancellation signal to produce a modulated cancellation signal; 
demodulating the modulated cancellation signal to produce a demodulated output signal and an error signal, wherein the demodulated output signal is the data contained in the weak signal; and 
adaptively producing parameters for the parametric cancellation circuit responsive to the representation of the strong signal, the demodulated output and the error signal, wherein producing a cancellation signal is further responsive to the error signal and the parameters also input to the parametric cancellation circuit.
Claim 15:
The method of claim 14, wherein the weak signal is an acoustic, optical or radio frequency (RF) signal.
Claim 15:
The method of claim 14, wherein the weak signal is an acoustic, optical or radio frequency (RF) signal.
Claim 16:
The method of claim 14, wherein producing a cancellation signal responsive utilizes a finite impulse response (FIR) filter.
Claim 16:
The method of claim 14, wherein producing a cancellation signal responsive utilizes a finite impulse response (FIR) filter.
Claim 17:
The method of claim 14, wherein adaptively producing parameters utilizes least-mean-squares (LMS), recursive least squares (RLS), gradient descent, simplex optimization, Kalman filter, or neural network to adaptively produce parameters for the parametric cancellation circuit.
Claim 17:
The method of claim 14, wherein adaptively producing parameters utilizes least-mean-squares (LMS), recursive least squares (RLS), gradient descent, simplex optimization, Kalman filter, or neural network to adaptively produce parameters for the parametric cancellation circuit.
Claim 18:
The method of claim 14, wherein the parametric cancellation circuit operates on both linear and nonlinear portions of the strong signal representation.
Claim 18:
The method of claim 14, wherein the parametric cancellation circuit operates on both linear and nonlinear portions of the strong signal representation.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolze et al. – US 8,401,132 (hereinafter Kolze).
Re claim 1, Kolze discloses:
“an input circuit for receiving an input signal including a weak and a strong signal” (Fig. 3, element 302; col. 5, lines 5-27; 60-64; col. 7, lines 37-57; col. 9, lines 6-7, 17-32; wherein the interference teaches the claimed “strong” signal and the desired signal teaches the claimed “weak” signal);
“a parametric cancellation circuit for producing a cancellation signal (at least Fig. 6, element 652, which is used to compensate the interference/noise in signal 350; col. 22, lines 5-8) from the input signal;
a first circuitry electrically coupled to the parametric cancellation circuit for producing a modulated signal from the cancellation signal” (Fig. 3, element 304; Fig. 6, elements, 654, 660; col. 9, lines 41-55; col. 21, lines 41-50; col. 22, lines 5-7, 33-36; wherein element 304 teaches both “a parametric circuit” and “a first circuitry”);
“a demodulator electronically coupled to the first circuitry for demodulating the modulated signal to produce a demodulated signal with data contained in the weak signal, and an error signal” (Fig. 3, element 306; col. 10, line 25 to col. 11, line 8; Fig. 6, element 352; col. 22, lines 47-67; wherein the decoder teaches the claimed demodulator and output of the decoder includes data from the interference/noise compensated signal654, 660 and error (col. 22, lines 53-67)); and
“an adaptation logic circuit for adaptively generating parameters for the parametric cancellation circuit to produce the cancellation signal” (Fig. 3, elements 308, 310; col. 11, line 9 to col. 12, line 35).
Re claim 14, see corresponding claim 1 above.
Re claim 2, Kolze further implies “wherein the receiver is an acoustic, optical or radio frequency (RF) receiver” in col. 5, lines 49-55; col. 9, lines 16-28.
Re claim 15, see corresponding claim 2 above.
Re claim 3, Kolze further implies “wherein the input circuit comprises one or more of an antenna, a hydrophone, a light fiber, a low noise amplifier (LNA), heterodyne shifters, and baseband digitization for processing the weak and strong signal” in col. 9, lines 16-28.
Re claim 5, Kolze further discloses “wherein the first circuitry comprises one or more of a modulator, heterodyne down-converter and an equalizer” in Fig. 6, element 608; col. 22, lines 11-23.
Re claim 6, Kolze further discloses “wherein the parametric cancellation circuit includes a finite impulse response (FIR) filter” in Fig. 6, element 604; col. 21, lines 60-67).
Re claim 16, see corresponding claim 6 above.

Re claim 7, Kolze further implies “wherein the adaptation logic circuit utilizes least-mean-squares (LMS), recursive least squares (RLS), gradient descent, simplex optimization, Kalman filter, or neural network to adaptively produce parameters for the parametric cancellation circuit” is known or any suitable algorithm can be used (col. 1, lines 57-60).
Re claim 17, see corresponding claim 7 above.
Re claim 8, Kolze further implies “wherein the parametric cancellation circuit operates on both linear and nonlinear portions of the strong signal representation” in col. 6, lines 61-67.
Re claim 18, see corresponding claim 8 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolze.
Re claim 4, Kolze discloses almost all claimed subject matter in claim 4, as stated above, except for “wherein the input circuit is a short circuit to pass through the weak and strong signal.”
Kolze discloses a tuner 302 for receiving the input signal and suggests any suitable receiving operation would be suitable (col. 9, lines 15-40).  
It would have been within the knowledge of a person of ordinary skill in the art at the time of the filing to have understood such receiving circuit could have been removed completely, that is, to have the input to directly go to the subsequent circuitry (short circuit) as alternative and would have not departed from Kolze.
Allowable Subject Matter
Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Furudate – US 2011/0222591
Kemenczy et al. – US 2007/0049231
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040. The examiner can normally be reached 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAC V HA/           Primary Examiner, Art Unit 2633